DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2022 has been entered.
 					Response to Amendment
- Claims 1-20 are pending.
- Claims 1-20 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, 11-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al. (Pub. No. US 2019/0349061 A1; hereinafter Cirik) in view of Yang et al. (Pub. No. US 2020/0383096 A1; filed on October 10, 2018; hereinafter Yang)
	Regarding claims 1 and 11, Cirik discloses a terminal in a wireless communication system, the terminal comprising: a transceiver (See ¶225, transceiver); and a processor (See ¶0222, processor)
configured to receiving, from a base station, a radio resource control (RRC) message (See ¶210, base station may send (e.g., transmit) to a wireless device one or more messages (e.g., RRC messages) comprising a plurality of configuration parameters for one or more cells) including information on a priority for a plurality of reference signals (RSs); (See 0445,A base station may configure the first channel/RS with a first QCL assumption. The base station may configure the second channel/RS with a second QCL assumption; The wireless device may perform the second reception of the second channel/RS with the second QCL assumption, for example, after the first reception of the first channel/RS (e.g., sequentially based on the priority);  See 0466, the base station may transmit configuration parameters for a first CORESET of a cell and a BFR CORESET, each with different QCL assumptions (or different beams/RSs); interpreted different priority based on QCL) determining a beam failure detection (BFD) RS set that includes at least one RS among the one or more RSs,; (See ¶460, detect a beam failure on the cell, for example, if a radio link quality of the one or more first RSs satisfies certain criteria; See ¶0445, The wireless device may perform the second transmission/reception of the second channel/RS with the second QCL assumption, for example, after the first transmission/reception of the first channel/RS (e.g., sequentially based on the priority). based on the information on the priority for the one or more RSs (See ¶0445, The wireless device may perform the second transmission/reception of the second channel/RS with the second QCL assumption, for example, after the first transmission/reception of the first channel/RS (e.g., sequentially based on the priority); See 0455, The wireless device may monitor the at least one PDCCH in the one or more first CORESETs according to an antenna port associated (e.g., QCLed) with the candidate RS; See ¶0466, the base station may transmit configuration parameters for a first CORESET of a cell and a BFR CORESET, each with different QCL assumptions (or different beams/RSs)) identifying whether a beam failure is detected based on the at least one RS included in the BFD RS set; (See ¶0468, The wireless device may detect a beam failure. The wireless device may detect the beam failure, for example, by assessing the one or more first RSs with radio quality lower than a first threshold.) and in case that the beam failure is detected, transmitting, to the base station, a beam failure recovery (BFR) request message. (See ¶0004, a wireless device may transmit at least one signal to facilitate BFR based on the wireless device detecting a beam failure)
However, Cirik  fails to disclose identifying activated transmission configuration indicator states for control resource sets; identifying one or more RSs associated with the activated TCI states;
Yang discloses identifying activated transmission configuration indicator states for control resource sets; (20200383096- See ¶0029, the network-side device may also configure a plurality of candidate TCI states for the terminal device based on the link type; See ¶0033, a TCI state table corresponding to different CORESETs may also be established based on the CORESETs; See ¶0036, the TCI state table and the identifier of the link type may be activation information for activating the TCI state table of the terminal device; See ¶0038, each TCI state in the TCI state table corresponds to one or more RS sets; interpreted that more than one coreset is activated since its activating the whole TCI state table) identifying one or more RSs associated with the activated TCI states; (See ¶0036, the CORESET corresponding to the TCI state table may be activation information for activating the TCI state table of the terminal device; See ¶0038, each TCI state in the TCI state table corresponds to one or more RS sets)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Cirik in view of 3GPP to include activating a plurality of states for coresets. The motivation to combine is the corresponding TCI state table can be configured for the terminal device according to needs of application scenarios, thereby satisfying TCI state indication requirements in different scenarios (See ¶0037).
Regarding Claims 2, 8, 12 and 18, Cirik discloses the RRC message further includes at least one of size information of the at least one RS, or group information of a RS group, (See ¶0363, A base station may indicate whether an RS resource, used for measuring beam pair link quality, is QCLed (Quasi-Co-Located) with DM-RSs of a PDCCH)
However, Cirik in view of 3GPP fails to disclose the activated TCI states are associated with a physical downlink control channel.
 Yang disclose the activated TCI states are associated with a physical downlink control channel. (See ¶0031, TCI state table corresponding to a downlink data channel; See ¶0087, a case that the correspondence relationship between the TCI state and the channel type is included in the TCI state table activated and established for the channel type is PDCCH)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Cirik in view of 3GPP to include activating a plurality of states for coresets. The motivation to combine is the corresponding TCI state table can be configured for the terminal device according to needs of application scenarios, thereby satisfying TCI state indication requirements in different scenarios (See ¶0037).
	Regarding Claims 3, 9, 13 and 19, Cirik discloses the at least one RS included in the BFD RS set (See 0466, the base station may transmit configuration parameters for a first CORESET of a cell and a BFR CORESET) is determined based on at least one of CORESET indices corresponding to the one or more RSs, a type of the one or more RSs, quasi-co-location (QCL) information of the one or more RSs, or time information of the one or more RSs (See ¶0363, A base station may indicate whether an RS resource, used for measuring beam pair link quality, is QCLed (Quasi-Co-Located) with DM-RSs of a PDCCH)
Regarding Claims 5 and 15, Cirik discloses the identifying of whether the beam failure is detected comprises: determining whether a radio link quality identified based on the at least one RS is smaller than a threshold; (See ¶0394, For the first set, the wireless device may assess the first radio link quality based on periodic CSI-RS resource configurations or SS/PBCH blocks; See ¶0395, The wireless device may provide an indication to higher layers, for example, if the first radio link quality for all corresponding resource configurations in the first set is less than the first threshold.) in case that the radio link quality is smaller than the threshold, determining whether a beam failure is detected for the at least one RS; (See ¶0460, A wireless device may detect a beam failure on the cell, for example, if a radio link quality of the one or more first RSs satisfies certain criteria. The beam failure may occur, for example, if an RSRP and/or SINR of the one or more first RSs is less than a first threshold) and  in case that the beam failure is detected for the at least one RS, transmitting, to the base station, the BFR request message. (See ¶0368, A wireless device may send (e.g., transmit) a BFR signal on an uplink physical channel to a base station, for example, if starting a BFR procedure; See ¶0430 the wireless device may trigger a BFR procedure. The wireless device may trigger a first request for the BFR procedure; The first request may be associated with a first request configuration. The wireless device may initiate the BFR procedure, for example, if the wireless device detects a beam failure.)
Regarding Claims 6 and 16, Cirik discloses the BFR request message is transmitted (See ¶0368, A wireless device may send (e.g., transmit) a BFR signal on an uplink physical channel to a base station, for example, if starting a BFR procedure; See ¶0430 the wireless device may trigger a BFR procedure) in case that a beam failure is detected for all RSs included in the BFD RS set (See ¶0460, A wireless device may detect a beam failure on the cell, for example, if a radio link quality of the one or more first RSs satisfies certain criteria. The beam failure may occur, for example, if an RSRP and/or SINR of the one or more first RSs is less than a first threshold)
Regarding Claims 7 and 17, Cirik discloses a base station in a wireless communication system,
the base station comprising: a transceiver; (See ¶0225, transceiver) and a processor (See ¶0207, processor) configured to: transmitting, to a terminal, a radio resource control message (See ¶0210, A base station may send (e.g., transmit) to a wireless device one or more messages (e.g., RRC messages)) and receiving, from the terminal, a beam failure recovery request message, (See ¶0414, A wireless device may delay a transmission of a triggered request (e.g., a beam failure recovery request) for a PUCCH-based BFR procedure; See ¶0430 the wireless device may trigger a BFR procedure. The wireless device may trigger a first request for the BFR procedure; See ¶0368, A wireless device may send (e.g., transmit) a BFR signal on an uplink physical channel to a base station, for example, if starting a BFR procedure) wherein a beam failure detection (BFD) RS set that includes at least one RS among one or more RSs is determined by the UE (See 0445, he wireless device may perform the first transmission/reception of the first channel/RS, via the first QCL assumption associated with the BFR procedure. The wireless device may perform the second transmission/reception of the second channel/RS with the second QCL assumption, for example, after the first transmission/reception of the first channel/RS (e.g., sequentially based on the priority) based on the information on the priority for the one or more RSs(See ¶0445, The wireless device may perform the second transmission/reception of the second channel/RS with the second QCL assumption, for example, after the first transmission/reception of the first channel/RS (e.g., sequentially based on the priority); See 0455, The wireless device may monitor the at least one PDCCH in the one or more first CORESETs according to an antenna port associated (e.g., QCLed) with the candidate RS;; See 0466, the base station may transmit configuration parameters for a first CORESET of a cell and a BFR CORESET, each with different QCL assumptions (or different beams/RSs)) wherein a beam failure is detected based on the at least one RS included in the BFD RS set, (See ¶0468, The one or more configuration parameters may indicate one or more of: plurality first reference signals (RSs); The wireless device may detect the beam failure, for example, by assessing the plurality first RSs; interpreted the plurality of the reference signals is a set used for beam failure detection) and wherein the BFR request message is received See ¶0368, A wireless device may send (e.g., transmit) a BFR signal on an uplink physical channel to a base station, for example, if starting a BFR procedure; See ¶0430 the wireless device may trigger a BFR procedure. The wireless device may trigger a first request for the BFR procedure) in case that the beam failure is detected for the at least one RS included in the BFD RS set, (See ¶0460, A wireless device may detect a beam failure on the cell, for example, if a radio link quality of the one or more first RSs satisfies certain criteria. The beam failure may occur, for example, if an RSRP and/or SINR of the one or more first RSs is less than a first threshold)
However, Cirik  fails to disclose the one or more RSs are associated with activated TCJ states for control resource sets
Yang discloses the one or more RSs are associated with activated TCJ states for control resource sets (See ¶0036, the CORESET corresponding to the TCI state table may be activation information for activating the TCI state table of the terminal device; See ¶0038, each TCI state in the TCI state table corresponds to one or more RS sets)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Cirik  to include activating a plurality of states for coresets. The motivation to combine is the corresponding TCI state table can be configured for the terminal device according to needs of application scenarios, thereby satisfying TCI state indication requirements in different scenarios (See ¶0037).
Claim(s) 4, 10, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik in view of Yang and, further in view of IDS provided (On beam management, measurement and reporting; R1-1715940; dated September 21, 2017; hereinafter 3GPP)
Regarding claims 4, 10, 14 and 20,  Cirik in view of Yang fails to discloses the group information includes information on a priority of the RS group and the information on the priority of the RS group corresponds to at least one of a group index of the RS group or CORESET index of the  RS group
3GPP discloses the group information includes information on a priority of the RS group and the information on the priority of the RS group corresponds to at least one of a group index of the RS group or CORESET index of the  RS group (Page 4, DCI includes a QI field, the DL RS index linked to the QI field; Page 5, Table 3, QI value and RS Sets; interpreted the DCI identifies the RS Set based on QI field priority)
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the method and system disclosed by Cirik for detecting the beam failure
to include sending a rrc signal to the UE indicating corset index information to the UE. The motivation to
combine is efficiently configure the UE to switch to a new beam before the serving beam is totally lost (page 7).
Response to Arguments
Applicant’s arguments with respect toward claim(s) 1, 7, 11 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
                Islam et al. (Pub. No. US 2017/0303264 A1)-UE, information indicating one or more indexes corresponding to one or more beams. In one aspect, the one or more indexes may be received from the UE through a PUSCH or a PUCCH. In one aspect, the information indicating the one or more beam indexes may be one or more BSI reports. In the context of FIG. 9A-E, the base station 902 may receive, from the UE 904, one or more indexes associated with one or more beams.                     
	Jung et al. (Pub. No. US 2019/0261281 A1)- the DM-RS antenna port may be quasi-collocated to SS/PBCH block (e.g., the UE identified during the initial access procedure) in which case the UE determines the OL/PL/CL indices {j,q.sub.d,l} based on the higher layer configured mapping between the set of SSB/PBCH block indices and the OL/PL/CL indices {j,q.sub.d,l}. In another example, the DM-RS antenna port may be quasi-collocated to one or more DL RS configured by a transmission configuration indication (TCI) state (with the TCI state indicated to the UE), in which case the UE determines the OL/PL/CL indices {j,q.sub.d,l} for the indicated TCI state based on the higher layer configured mapping between the set of TCI states and the OL/PL/CL indices {j,q.sub.d,l}.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472